Citation Nr: 1335787	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10 34973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981 and from November 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.

The Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO in August 2011.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his current psychiatric disorder is related to his military service.  His current diagnoses include somatoform disorder, phobias, and depression. 

The Veteran asserts that he developed PTSD because he was fearful about an outbreak of hostilities during the Cold War while he was stationed in Europe.  He also reported several alleged stressors, including witnessing a murder and a motor vehicle accident with casualties, and being attacked by terrorists.  However, none of his alleged stressors could be verified by the Joint Service Records Research Center (JSSRC).

Although the Veteran's claimed stressors could not be confirmed, he presented evidence that his anxiety symptoms actually started in service. Confirmation of a stressor is not required for anxiety disorders other than PTSD. 

The Veteran submitted statements and testimony to the effect that he started to experience panic attacks in service.  His wife submitted a statement relating that she observed the Veteran have a panic attack in service.  

The Veteran's mother also wrote that the Veteran had a panic attack in 1981, between his two tours of duty.  

A friend wrote that he observed the Veteran have a panic attack while he was in service.   

The Veteran testified that a doctor told him that his current psychiatric disorders were related to his fears experience during service.  

In numerous written statements, the Veteran also described unreasonable fears that he alleges onset during service; for example, he described a constant fear of military action and terrorism during service, although he was not stationed in or near a combat zone.  

Given the above evidence, the low standard for providing a VA examination has been met in this case. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board acknowledges the Veteran's desire to avoid an examination because he believes that it would aggravate his psychiatric difficulties, but the evidence currently available is insufficient to permit further action by the Board.   

The Veteran's claim for a TDIU rating must be remanded as it is inextricably intertwined with his claim of service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

The Veteran asserts in this regard that he is unable to work due to the psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  All current diagnoses should be reported.  The provider should be notified that pursuant to VA regulations, diagnoses must conform to the standards set forth in the DSM-IV and not the ICD-9. 

For each diagnosed psychiatric disorder, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the identified disability had its clinical onset during service or was due to an event or incident of his active service.  

A complete rationale should be provided in the report of examination.  If the examiner is unable to formulate a conclusion, he or she should explain why this is the case.  

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


